Title: From Benjamin Franklin to William Shipley, 15 June 1756
From: Franklin, Benjamin
To: Shipley, William


Sir
Philada. June 15. 1756
The above is a Copy of my Letter sent you last Year, to which having receiv’d no Answer, I imagine it by some means miscarried. I shall write to my good Friend and Correspondent Mr. Collinson to pay the 20 Guineas therein mentioned, to your Treasurer Mr. Goodchild. I am, Sir, Your most humble Servant
B Franklin
My Respectful Compliments to the Members of your Society
 Endorsed: Benjn. Franklin Esqr. Lre [Letter] Phil: 27. Novr. 1755 16. June 1756. Read Augt. 18. 1756
